[DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________           FILED
                                              U.S. COURT OF APPEALS
                           No. 11-13174         ELEVENTH CIRCUIT
                                                    JAN 17, 2012
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                      CLERK

                  D.C. Docket No. 5:11-cv-00046-MTT



EARL A. BRYANT,


                                                        Plaintiff-Appellant,

                                versus


ALLY FINANCIAL,
f.k.a. GMAC, Inc.,
MCCULLOUGH PAYNE & HAAN, LLC.,


                                                     Defendants-Appellees.

                     ________________________

             Appeal from the United States District Court
                 for the Middle District of Georgia
                    ________________________

                          (January 17, 2012)
Before DUBINA, Chief Judge, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

      Appellant Earl A. Bryant, pro se, appeals the district court’s order

dismissing his complaint without prejudice for lack of subject matter jurisdiction.

For the reasons that follow, we affirm.

                                          I.

      Bryant filed the present pro se complaint with the district court in 2011,

alleging that Ally Financial (“Ally”), formally known as GMAC, refused to

communicate with him regarding a vehicle he had leased, and that Ally had

wrongfully filed a foreclosure action against him in a Georgia state court in 2010,

claiming repossession and default charges. In the state court action, Bryant

counterclaimed and sought $25,000 in damages but the state court eventually

dismissed his counterclaim, and granted relief to Ally.

      In documents filed with the district court, Bryant sought $75,000 in

damages from Ally for breach of “interstate commerce contract,” fraud, and libel.

Bryant subsequently filed additional letters that he had sent to the parties, and a

summons adding the McCullough, Payne & Haan, LLC (“MPH”) law firm, a

limited liability company in Atlanta, Georgia, as a defendant because of its actions

during its representation of Ally in the state court proceedings. Nevertheless, he

                                          2
did not allege, in any of his pleadings, the citizenship of the law firm or its

members.

                                          II.

      “We review dismissals for lack of subject matter jurisdiction de novo.”

Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). A district court’s factual

findings with respect to jurisdiction are reviewed for clear error. Bryant v. Rich,

530 F.3d 1368, 1377 (11th Cir. 2008). While factual findings regarding the

citizenship of a party for the purposes of determining diversity are normally

subject to the clearly erroneous standard of review, issues not briefed on appeal by

a pro se litigant are deemed abandoned. MacGinnitie v. Hobbs Group, LLC, 420

F.3d 1234, 1239 (11th Cir. 2005) (standard of review); Timson v. Sampson, 518

F.3d 870, 874 (11th Cir. 2008) (abandonment). “Pro se pleadings are held to a

less stringent standard than pleadings drafted by attorneys, and are liberally

construed.” Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (internal

quotation marks omitted). We may “affirm the [d]istrict [c]ourt on any basis

supported by the record.” Miller v. Harget, 458 F.3d 1251, 1256 (11th Cir. 2006).

      Jurisdiction “cannot be waived or otherwise conferred upon the court by the

parties.” Bochese v. Town of Ponce Inlet, 405 F.3d 964, 975 (11th Cir. 2005)

(internal quotation marks omitted). Plaintiffs must “affirmatively allege facts

                                           3
demonstrating the existence of jurisdiction.” Taylor v. Appleton, 30 F.3d 1365, 1367

(11th Cir. 1994); see also Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1273 (11th

Cir. 2000) (“It is the plaintiff’s burden . . . to allege with sufficient particularity the

facts creating jurisdiction . . .”) (internal quotation marks omitted).

       For claims arising under federal law, 28 U.S.C. § 1331 provides federal subject

matter jurisdiction. “The test ordinarily applied . . . is whether a federal question

appears on the face of the plaintiff’s well-pleaded complaint.” Connecticut State

Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1343 (11th Cir. 2009).

For a claim which does not arise under federal law, 28 U.S.C. § 1332 provides

original federal diversity jurisdiction, which governs disputes among parties from

different states. 28 U.S.C. § 1332(a). Section 1332(a) requires complete diversity,

meaning that no plaintiff may have the same domicile as any defendant.

Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir.

2010) (citations omitted). To sufficiently allege the citizenship of an unincorporated

entity, like a limited liability company, “ [A] party must list the citizenships of all the

members . . . .” Mallory & Evans Contractors v. Tuskegee Univ., ___ F..3d ___ No.

11-10940 (11th Cir. Dec. 5, 2011). For a federal court to have original jurisdiction

over a diversity action, the amount in controversy also must exceed $75,000,

exclusive of interest and costs. 28 U.S.C. § 1332(a). “[T]he party invoking the

                                            4
court’s jurisdiction bears the burden of proving, by a preponderance of the evidence,

facts supporting the existence of federal jurisdiction.” McCormick v. Aderholt, 293

F.3d 1254, 1257 (11th Cir. 2002).

      Bryant’s claims fail for two reasons. First, Bryant has abandoned any

challenge to the district court’s dismissal because he does not mention subject

matter jurisdiction in his appellate brief, except to include the final page of the

district court’s order, and does not provide any argument on this point. Second,

even if we conclude that Bryant has not abandoned the issues, his claims still fail

because: (1) there was no basis for § 1331 federal question jurisdiction because

the pleadings show that all of his claims arose under state law; (2) there was no

basis for § 1332 diversity jurisdiction as Bryant failed to sufficiently plead the

citizenship of the parties; and (3) his claimed damages did not exceed $75,000.

      Accordingly, we affirm the district court’s judgment of dismissal for lack of

subject matter jurisdiction.

      AFFIRMED.




                                           5
MARTIN, Circuit Judge, concurring specially:

      I concur in the court’s judgment affirming the District Court’s dismissal

without prejudice. I concur specially to note that, because this is a dismissal

without prejudice, Bryant is free to refile this lawsuit, if he determines that his

claims satisfy the requirements for Federal subject matter jurisdiction.




                                           6